DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-7, in the reply filed on August 5, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 2, the claim states “positive atmospheric pressure, respectively negative atmospheric pressure or at least an electromagnetic pulse” this renders the claim indefinite since it is unclear what the metes and bounds of “respectively negative atmospheric pressure” are. Specifically, the claim sets forth three options that can be used to perform the preforming but the use of the term respectively inherently refers to the previous option by setting forth the negative pressure is separately and in turn from the positive pressure, however the use of the term “or” in the limitation does not require all three options to be present thereby creating the indefiniteness of what is required should the negative atmospheric pressure be selected, i.e. if negative atmospheric pressure is used does a positive atmospheric pressure need to be used prior to the negative pressure. Clarification and/or correction is required.
With regards to claim 5, there appears to be insufficient antecedent basis for the limitation “the deformation direction” in line 3. Additionally, correcting the antecedent basis will not overcome indefiniteness within the claim since claim 1 (from which claims 5 depends) previously sets forth a first direction and a second direction, therefore it would be unclear if the deformation direction is in addition to these directions or if the deformation direction is intending to refer to one of the first or second directions. For examination purposes the limitation is being interpreted as referring to the second direction. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Werner (GB 2017558).
In reference to claim 1, Werner discloses a method for forming a metal composite film [see pg. 1 lines 89-93] for battery cells, comprising at least the steps of
inserting the metal composite film (6) into a forming apparatus having a recess (27), 
fixing the metal composite film in place by closing a film holder (21) [see pg. 3 lines 70-72], 
preforming the metal composite film within the recess in a first direction [see figure 6; pg. 3 lines 90-94], and
final forming of the metal composite film within the recess in a second direction [see figure 7, pg. 3 lines 94-101].
In reference to claim 2, the preforming step is performed using a positive atmospheric pressure [see pg. 3 lines 90-101].
In reference to claim 3, the final forming step is performed using a positive atmospheric pressure [see pg. 3 lines 90-101].
In reference to claim 4, the first direction is selected to be opposite to the second direction [first direction is upward, second direction is downward; see figures 6 & 7].
In reference to claim 5, as best understood, Werner further discloses removing air from the forming apparatus at least during the preforming step of at least an area of the recess which is disposed behind the metal composite film in the second direction [see pg. 3 lines 94-96].
In reference to claim 6, Werner discloses the metal composite film comprises an aluminum composite film [see pg. 1 lines 89-93].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werner (GB 2017558).
In reference to claim 7, Werner discloses the invention substantially as claimed except for wherein the metal composite film has a wall thickness of between 120 µm and 180 µm. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a metal composite film having a thickness between 120 µm and 180 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation [see In re Aller, 105 USPQ 233]. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the metal composite film of Werner to be within the range of 120 µm and 180 µm based on the desired needs to the finished product. It is further noted that the specification is absent of any criticality of the thickness of the metal composite film [see paragraph 0028 of disclosure]. 
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE 4134596A1 to Kaiser, DE 10028804A1 to Kolleck and DE 4436437A1 to Kaiser all show method of pre-stretching a workpiece by fluid pressure and then performing a final forming in a direction opposite to the pre-stretching direction either by a fluid pressure or a punch.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725